Title: To Thomas Jefferson from the District of Columbia Commissioners, 7 May 1801
From: District of Columbia Commissioners
To: Jefferson, Thomas


               
                  Sir
                  Commissioner’s Office 7th: May 1801.
               
               Several applications have lately been made to us to sanction the establishing of a market in the public reservation “beginning at the intersection of the north side of Canal Street, & the east side of ninth Street west, thence North, to the south side of an Avenue drawn in Front of Square No: 382, thence north-easterly with the South side of said Avenue until it intersects the South side of Pennsylvania Avenue, thence with the South side of said Avenue until it intersects the west side of Seventh Street west, thence with the west side of said Street until it intersects Canal Street, thence west with the north side of Canal Street to the beginning.”—
               The above was reserved, and originally intended for a market, but not having been called for till lately, no Appropriation was made. It is thought to embrace so many Advantages, and is so central, that were a market established there, it would be a great accommodation to the City in general, & we therefore consider it as a Duty to submit to your Determination the propriety of appropriating it to a market, subject to such Regulations as the proper Authorities may hereafter establish.—
               We have the honor to be Sir, with Sentiments of the highest respect & Consideration
               
                  
                     William Thornton
                  
                  
                     Tristram Dalton
                  
               
            